Citation Nr: 1442283	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-26 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran served on active duty from August 1982 to July 1983 and from December 2003 to February 2005.  The Veteran also had more than nineteen years of service in the U.S. Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2012 the Board remanded the issue on appeal for further development. 


FINDING OF FACT

The Veteran's plantar fasciitis of the left foot was incurred in, or caused by, her military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for plantar fasciitis of the left foot have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board grants entitlement to service connection for plantar fasciitis of the left foot, representing a complete grant of the benefits sought on appeal with regard to this claim.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and any further discussion of VA's responsibilities under the VCAA is not necessary.  

II. Analysis

The Veteran contends that service connection for her currently diagnosed plantar fasciitis of the left foot is warranted because she first began experiencing left foot pain during service and has continued to have such pain since.  See, e.g., September 2008 statement in support of claim. 

The Board finds that entitlement to service connection for plantar fasciitis of the left foot is warranted in this case.  Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 113; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303; Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record reflects that the Veteran has a current diagnosis of bilateral plantar fasciitis.  See, e.g., VA treatment records dated September 7, 2005, and September 21, 2006; August 2012 VA examination report.   

Additionally, the Veteran's service treatment records reveal that she developed foot pain shortly after being deployed in January 2004 and that she continued to have such pain throughout her entire one year deployment.  Specifically, a January 2005 Statement of Medical Examination and Duty Status indicates that shortly after deployment in January 2004, the Veteran developed foot pain, which continued to bother her throughout the year and continued to remain a problem.  Accordingly, because the Veteran's service treatment records show that she experienced, and was treated for, foot pain during service, the Board finds that the second element required for service connection has also been established.  

Finally, the Board finds that the preponderance of the evidence shows that the Veteran's left foot plantar fasciitis is related to her military service.  In making this determination, the Board finds it significant that in a contemporaneous medical opinion provided in January 2005, the Veteran's treating physician reported that the Veteran developed foot pain during service after her deployment in January 2004, which was "aggravated by increased walking and from frequent wearing of army protective equipment and weapon[s]."  See January 2005 Statement of Medical Examination and Duty Status.  Moreover, although the August 2012 VA examiner provided the opinion that the Veteran's left foot plantar fasciitis was less likely than not related to her military service, he then went on to state that the Veteran's heavy marching in service may have contributed to her plantar fasciitis.  Thus, resolving all doubt in the Veteran's favor, the Board concludes that there is a link, established by medical evidence, between the Veteran's current symptoms of plantar fasciitis and her in-service foot pain.    

Accordingly, because all three elements required to establish service connection have been met, the Board finds that service connection for plantar fasciitis of the left foot is warranted, and the Veteran's claim is granted.   


ORDER

Service connection for left foot plantar fasciitis is granted. 



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


